854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MDS CONSTRUCTION, Appellant,v.The UNITED STATES, Appellee.
No. 88-1239.
United States Court of Appeals, Federal Circuit.
July 13, 1988.

Before EDWARD S. SMITH, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
MDS Construction (MDS) appeals the decision of the Armed Services Board of Contract Appeals (board), ASBCA No. 35029.  The court has considered the record and, on the basis of the opinion of the administrative judge, dated December 4, 1987, the board's decision is affirmed.